IN THE SUPREME COURT OF THE STATE OF DELAWARE

RUSSELL M. GRIMES, §
§ No. 610, 2015
Defendant Below- §
Appellant, §
§ Court Below—Superior Court
v. § of the State of Delaware
§ CA. No. KlSM—10-020
STATE OF DELAWARE, § Cr. ID 1108023033
‘3‘
Plaintiff Below- §
Appellee. §

Submitted: November 20, 2015
Decided: December 31, 2015
Corrected: January 29, 2016
Before VALIHURA, VAUGHN, and SEITZ, Justices.
O R D E R

This 29th day of January 2016, upon consideration of the appellant’s opening
brief, the State’s motion to afﬁrm, and the record on appeal, it appears to the Court
that:

(1) The appellant, Russell Grimes, ﬁled this appeal from the Superior
Court’s denial of his petition for a writ of habeas corpus. The State has ﬁled a
motion to afﬁrm the judgment below on the ground that it is manifest on the face
of Grimes’s opening brief that his appeal is without merit. We agree and afﬁrm.

(2) In 2013, a Superior Court jury convicted Grimes and his codefendant

William Sells of ﬁrst degree robbery and related offenses. This Court reversed

both codefendants’ convictions and remanded their cases to the Superior Court.I
Presently, Grimes’s retrial is scheduled for April 4, 2016. Grimes is being held in
prison pending retrial.

(3) Grimes ﬁled a petition for habeas corpus on October 28, 2015,
asserting that he is entitled to be released from incarceration because the State is
barred by double jeopardy principles from retrying him. The Superior Court
denied the writ on November 2, 2015. This appeal followed

(4) After careﬁJl consideration of Grimes’s opening brief and the State’s
motion to afﬁrm, we ﬁnd it manifest that the judgment of the Superior Court
should be affirmed. In Delaware, the writ of habeas corpus is very limited and
only provides relief to obtain judicial review of the jurisdiction of the court
ordering the prisoner’s commitment.2 In this case, the Superior Court’s
commitment of Grimes is valid on its face, and Grimes is being held pursuant to
that valid commitment.3 Thus, there is no basis for a writ of habeas corpus.

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

 

' Grimes v. State, 2015 WL 2231301 (Del. May 12, 2015); Sells v. 3mm, 109 A.3d 568 (Del.
2015).

2 Hall v. Carr, 692 A.2d 888, 391 (Del. 1997).
3 10 Del. C. § 5902(1) (2013).